Exhibit 10.14

 

Littelfuse, Inc.

Summary of Director Compensation

 

Directors of Littelfuse, Inc. (the “Company”) who are not also employees of the
Company are paid an annual fee of $65,000, plus reimbursement of reasonable
expenses related to attendance at meetings. Our lead director is paid an
additional $15,000 annually; the chairperson of the Audit Committee is paid an
additional $18,000 annually; the chairperson of the Compensation Committee is
paid an additional $15,000 annually; the chairperson of the Nominating and
Governance Committee is paid an additional $10,000 annually; and the chairperson
of the Technology Committee is paid an additional $10,000 annually. No fees are
paid to directors who are also full-time employees of the Company.

 

In addition, each non-employee director receives a grant of equity under the
Littelfuse, Inc. Long-Term Incentive Plan (the “Long-Term Plan”) comprised of
one-third options to purchase shares of common stock and two-thirds restricted
stock units upon his election or reelection to the Board of Directors at the
Company’s annual meeting of stockholders. The value of the grant is equal to
$105,000. The stock options vest ratably over three years, have an exercise
price equal to the fair market value of the Company’s common stock on the date
of grant, and have a seven-year term. The restricted stock units vest ratably
over three years and entitle the director to receive one share of common stock
per unit upon vesting.

 

Non-employee directors may elect to defer receipt of their cash fees under the
Littelfuse Deferred Compensation Plan for Non-employee Directors (the “Directors
Plan”) and defer payout of their equity grants and any dividend distributions
under the Long-Term Plan. All deferrals are deposited with a third-party
trustee, where they (and any distributions) are invested in Littelfuse common
stock. Deferred cash fees are generally paid in a lump sum or installments when
the director ceases to be a director of Littelfuse. Deferred equity grants are
generally paid out when the director ceases to be a director or the date
specified by the director at the time of his deferral election.

 

 